DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-5 drawn to a system for producing tissue constructs or additively manufactured products, classified in B29C 64/245.
Claims 6-10 drawn to a method for producing or additively manufacturing products, classified in B29C 64/393.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  Here, the process as claimed can be practiced by another and materially different apparatus without a mechanism.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ralph Stirling on 01/04/2022 a provisional election was made without traverse to prosecute the invention of Invention I (claims 1-5).  Affirmation of this election must be made by applicant in replying to this Office action.  Invention II (claims 6-10) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pourcher (US 2021/0197477A1).
Regarding claims 1-3, Pourcher teaches an additive manufacturing facility (system) comprising a plurality of additive manufacturing machines M1-M4 (plurality of stations); a conveying device 42 (mechanism); and a computer (controller) (Fig 1; [0029], [0039]-[0041], and [0054]).
Examiner notes that a claim is only limited by positively recited elements and, thus, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Accordingly, a platform, the operation performed thereon, and the platform movement between the plurality of stations do not impart patentability to the instant claim.
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
The limitation “formation of each of some or all of the patterned layers, such that each station performs a plurality of operations during the formation of the patterned layers, at least some of the plurality of operations performed by the station being different operations” is a recitation of intended use of the claimed stations. Pourcher teaches that M1-M4 can manufacture additive manufactured parts with different operations as required by the containment method ([0061]). 
The limitation “to relatively position the platform and the respective station to thereby allow the respective operation to be performed on the platform” is a recitation of intended use of the claimed mechanism. Pourcher teaches that the conveying device can relatively position M1-M4 allow the respective operation to be performed ([0041]). 
The limitation “to direct the operations performed by the respective stations and platforms, such that at least some of the operations are performed simultaneously” is a recitation of intended use of the 
Regarding claims 4-5, as applied to claim 1, Pourcher teaches that the conveying device 42 can relatively position M1-M4 allow the respective operation to be performed (where the mechanism positions the stations…in fixed locations) (Fig 1; [0041]).
Examiner notes that a claim is only limited by positively recited elements and, thus, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Accordingly, the position of the platforms relative to the stations configured in fixed locations do not impart patentability to the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 830 AM-600 PM EST (on campus Monday - Thursday; telework every other Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743